Citation Nr: 0817227	
Decision Date: 05/26/08    Archive Date: 06/04/08

DOCKET NO.  06-15 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to August 11, 2005 for 
the grant of aid and attendance benefits.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The appellant's husband entered active service in December 
1941.  He was declared missing in action in April 1942 and 
presumed dead in April 1943.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals on 
appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.


FINDINGS OF FACT

1.  The appellant's claim for aid and attendance was received 
on February 28, 2004.

2.  In a September 2005 rating decision, the RO granted aid 
and attendance benefits, effective August 11, 2005, the date 
of a VA examination.

3.  Prior to August 11, 2005, the appellant was not shown to 
be so helpless as to require the aid and attendance of 
another person.   


CONCLUSION OF LAW

The criteria for an effective date prior to August 11, 2005 
for the grant of aid and attendance benefits have not been 
met.  38 U.S.C.A. §§ 1502, 1521, 5110(a) (West 2002); 38 
C.F.R. §§ 3.351, 3.352, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the appellant 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the appellant is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A March 2004 letter provided the appellant with notice of the 
evidence required to establish entitlement to aid and 
attendance benefits.  This letter advised the appellant of 
VA's duty to assist with her claim and notified her what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist her in obtaining.  

The appellant's claim for an earlier effective date stems 
from a February 2006 Notice of Disagreement with the 
September 2005 rating decision that granted aid and 
attendance benefits.  The March 2006 Statement of the Case 
and January 2007 and April 2007 Supplemental Statements of 
the Case provided the appellant with notice of the applicable 
regulations governing effective dates and explained how the 
effective date for aid and attendance benefits was 
determined.  

With regard to the duty to assist, the pertinent records have 
been obtained and associated with the claims file.  The 
appellant was afforded aid and attendance housebound 
examinations in March 2004 and August 2005. 

Based on the foregoing, the Board finds that VA fulfilled its 
duties under the VCAA to notify and assist the appellant.


II.  Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

The surviving spouse of a veteran will be considered to be in 
need of regular aid and attendance is she is a patient in a 
nursing home; or if she is helpless or blind, or so nearly 
helpless or blind, as to require the regular aid and 
attendance of another person.  38 U.S.C.A. (West 2002); 38 
C.F.R. § 3.351 (2007).  

The following will be accorded consideration in determining 
the need for aid and attendance:  inability of the claimant 
to dress or undress herself, or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid (this 
will not include the adjustment of appliances which normal 
persons would be unable to adjust without aid, such as 
supports, belts, lacing of the back, etc.): inability of the 
claimant to feed herself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  

"Bedridden" will be a proper basis for the determination 
and is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
can be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with the person's condition as a whole.  It is 
only necessary that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  Determinations that the claimant is so helpless, as to 
be in need of regular aid and attendance will not be based 
solely upon an opinion that the claimant's condition is such 
as would require him or her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
38 C.F.R. 
§ 3.352 (2007).  

The appellant's application for aid and attendance was 
received on February 28, 2004.  In March 2004, the appellant 
had a VA aid and attendance or housebound examination.  The 
examiner noted that the appellant was an 81-year-old female.  
The appellant was wheelchair-bound and was accompanied by her 
granddaughter.  The VA examiner noted that the appellant was 
not hospitalized and was not permanently bedridden.  She had 
15/ 200 vision in both eyes.  The examiner indicated that the 
appellant was capable of managing her financial affairs.  The 
examiner stated that the appellant was able to perform self-
care activities and left her home premises at least three 
times a month to go to the bank or go the clinic for check-
ups.  The examiner noted that the appellant stayed at home 
and watched television or listened to the radio on a typical 
day.  The examiner addressed the appellant's capacity to 
protect herself from the dangers of her daily environment.  
It was noted that the appellant had blurring of vision, 
hypertension and joint pains of knees and ankles with 
swelling.  She had no bowel or bladder incontinence.  She had 
memory lapses but intact long-term memory.  The examiner 
indicated that the appellant was capable of managing her 
financial affairs.

On physical examination, the examiner noted that the 
appellant had erect posture.   The examiner noted good arm 
and grip strength and good coordination with no motor deficit 
of the upper extremity.  With respect to the lower 
extremities, the examiner noted that there were pains in the 
knee and ankle joints.  Coordination was intact, and there 
was no motor deficit.  The appellant had good propulsion  The 
appellant was able to walk 10 meters with pain and dyspnea as 
limiting factors.  The examiner's diagnoses included:  
cataracts in both eyes; hypertension, poorly controlled; 
osteoarthritis of the knees and ankles; and age-related 
cognitive decline.  The examiner opined that the appellant 
was capable of performing activities of daily living with 
minimal assistance.

In April 2004, the appellant submitted a statement from a 
private physician,  Dr. L.C.D., M.D..  Dr. L.C.D. stated that 
the appellant could not walk without assistance, could not 
perform daily activities inside or outside of her house and 
could not protect herself from hazards inside of her house.  
He stated that the appellant needed someone to give her 
medication during asthma attacks. 

On August 11, 2005, the appellant underwent another VA aid 
and attendance examination.  The examiner noted that the 
appellant was able to walk around the house.  She had mild 
memory loss.  The examiner stated that the appellant was 
unable to bathe herself.  The appellant could walk without 
assistance but only within her home.  She required a cane for 
ambulation.  The appellant could leave home for medical care 
only.  

On physical examination, the examiner stated that the 
appellant had normal function of the upper extremities.  The 
examiner indicated that the appellant had functional 
limitations of the lower extremities.  The examiner stated 
that the appellant had limitation of joint motion and slow 
forward propulsion.  The examiner indicated that the 
appellant was capable of managing her own financial affairs.  
The examiner opined that the appellant required occasional 
assistance when performing activities of daily living.  He 
stated that the appellant required assistance when she had 
shortness of breath or a flare-up of joint pain.

The record contains conflicting opinions with respect to when 
the appellant became unable to perform activities of daily 
living.  The Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  As noted above, the VA physician who 
performed the March 2004 examination opined that the 
appellant was able to perform activities of daily living with 
minimal assistance.  In April 2004, a private physician 
opined that she could not perform activities of daily living.  
The VA physician who performed the March 2004 VA examination 
provided detailed findings in support of his opinion.  In 
contrast, the April 2004 private medical opinion was limited 
to a brief statement without any examination findings to 
support the physician's opinion.  Therefore, the Board 
accords greater weight to the March 2004 VA examination 
report and finds that the April 2004 statement from the 
private physician does not establish entitlement to aid and 
attendance benefits.  

The Board concludes that there is a preponderance of the 
evidence against the appellant's claim for an earlier 
effective date for the grant of aid and attendance benefits.  
The effective date of entitlement shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400.  The appellant's claim was 
received on February 28, 2004.  Entitlement to aid and 
attendance benefits was first demonstrated on August 11, 
2005.  Therefore, the Board concludes that an effective date 
prior to August 11, 2005 for the grant of aid and attendance 
benefits is not warranted. 




ORDER

An effective date prior to August 11, 2005 for the grant of 
aid and attendance benefits is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


